UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7229



MUHAMMAD ABD SALEEM EURY,

                                           Petitioner - Appellant,

          versus


S. K. YOUNG,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-908-2)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury, a Virginia prisoner, seeks to appeal

the district court’s order dismissing without prejudice his 28

U.S.C.    §    2254   (2000)   petition    for   failure   to   exhaust    state

remedies.      An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”               Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).

     We have reviewed the record and conclude for the reasons

stated by the district court that Eury has not made the requisite

showing.       See Eury v. Young, No. CA-02-908-2 (W.D. Va. Aug. 14,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions   are    adequately    presented      in   the




                                       2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3